            Case 2:19-cv-05989-KSM Document 12 Filed 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 APEXCO PPSI, LLC, et al.,                                   CIVIL ACTION

        Plaintiffs,
                                                             NO. 19-5989-KSM
        v.

 WILLEM DE HERDT,

        Defendants.



                                             ORDER

       AND NOW, this 27th day of April, 2021, upon consideration of Defendants’ Motion to

Dismiss (Doc. No. 4) and the parties’ subsequent briefing and oral arguments, and for the

reasons stated in the accompanying memorandum, it is ORDERED as follows:

       1.       The Motion is GRANTED, and this matter is DISMISSED without prejudice.

       2.       The Clerk of Court shall mark this matter as closed.

IT IS SO ORDERED.

                                                     /s/ Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
